SUMMARY ORDER

Plaintiff-appellant Racquel McPherson, proceeding pro se, appeals from the district court’s order dismissing her complaint and granting judgment on the pleadings in favor of defendant-appellees. She has also filed a motion for “Reversal of the Verdict by the District Court.” We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
McPherson has not raised any substantive challenge to the district court’s legal analysis. She has therefore forfeited any such challenge. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995). In any event, her claims must fail for the reasons articulated in the district court’s well-reasoned opinion.
We have considered all of McPherson’s remaining arguments and find them to be without merit. Accordingly, we DENY McPherson’s motion and AFFIRM the judgment of the district court.